 1   TIMOTHY M. COLLIER, STATE BAR NO. 030431
     LAW OFFICE OF TIMOTHY M. COLLIER, PLLC
 2   3295 North Drinkwater Blvd., Suite 9
 3   Scottsdale, Arizona 85251
     Tel. (480) 855-1842
 4
     Fax (480) 718-8759
 5   timothy.collier@tmcollierlaw.com
 6   Attorney for Plaintiff
 7                          IN THE UNITED STATES DISTRICT COURT
 8
                             IN AND FOR THE DISTRICT OF ARIZONA
 9
10
      JOHN MOON, an unmarried man,                    Chapter 11 Proceeding
11
12                     Plaintiff,                     Case No. 2:20-bk-06897

13
                vs.
14
                                                       No. __________________
      RYAN and CAITLIN JOCQUE, husband
15
      and wife.
16
                                                       NOTICE OF REMOVAL
                       Defendants.
17
18         JOHN MOON, an unmarried man (the “Movant”), as Plaintiff in the Arizona
19
     Superior Court of Maricopa County (the “Superior Court”), Case No. CV2018-007262
20
21   (the “Removed Case”), hereby remove the Removed Case to the United States
22
     Bankruptcy Court for the District of Arizona (the “Bankruptcy Court”)
23
24         I.         Entitlement to Removal.
25         The Removed Case was commenced in the Superior Court on May 9, 2018. On
26
     June 8, 2020, the Movant commenced Chapter 11 bankruptcy, Case No. 2:20-bk-06897,
27
28   (collectively the “Bankruptcy Case”) in the Bankruptcy Court in the District of Arizona.



     Case 2:20-ap-00169-DPC          Doc 1 Filed 06/17/20 Entered 06/17/20 15:46:34   Desc
                                     Main Document    Page 1 of 5
 1   The Removed Case is a case related to the Bankruptcy Case. As such, the United States
 2   District Court for the District of Arizona (the “District Court”) has jurisdiction of the
 3
     Removed Case pursuant to 28 U.S.C. § 1334(b). Therefore, pursuant to 28 U.S.C. §
 4
 5   1452(a), the Removed Case may be removed to the District Court.
 6
           Pursuant to 28 U.S.C. § 157, the District Court may refer the Removed Case to the
 7
 8   bankruptcy judges for the district. By its General Order 128, the District Court has
 9
     referred to the bankruptcy judges for this district all cases under Title 11 and all
10
     proceedings under Title 11 or arising in or related to a case under Title 11. That includes
11
12   the Removed Case.
13
           As permitted by Bankruptcy Rule 9027(a)(2), this Notice of Removal is being filed
14
15   within ninety (90) days after the order for relief in the Bankruptcy Case.
16
                  a.    Status of Removed Case.
17
18         The Removed Case is a core proceeding within the meaning of 28 U.S.C. § 157(b),

19   as the Removed Case involves proceedings that are derivative in nature (a) to determine
20
     whether Defendant Jocque breached his fiduciary duty regarding his management of
21
22   several business entities; (b) to determine whether Defendant Jocque committed common
23
     law fraud regarding his management of several business entities; (c) to determine whether
24
25   Defendant Jocque breached the operating agreements regarding his management of
26   several business entities; (d) to determine whether Defendant Jocque committed
27
     fraudulent schemes and artifices regarding his management of several business entities
28




     Case 2:20-ap-00169-DPC     Doc 1 Filed 06/17/20
                                                -2-    Entered 06/17/20 15:46:34    Desc
                                Main Document     Page 2 of 5
 1   (d) to determine whether Defendant Jocque participated in a pattern of unlawful activity
 2   regarding his management of several business entities; and (e) to determine whether
 3
     Defendant Jocque failed to allow for accounting/inspection of records, upon proper
 4
 5   request, regarding several business entities he managed. The above general descriptions
 6
     of the core proceedings are specifically detailed and outlined in the Verified Complaint
 7
 8   that commenced the Removed Case and includes eighteen (18) claims for relief.
 9
           Pursuant to 28 U.S.C. § 157(c)(2), the Movant do consent to the District Court’s
10
     referral of the Removed Case to the Bankruptcy Court to hear and determine and to enter
11
12   appropriate orders and judgments, subject to review under 28 U.S.C. § 158. Pursuant to
13
     Bankruptcy Rule 9027(a)(1), the Movant do consent to the entry of final orders of
14
15   judgments by the bankruptcy judge.
16
           II.    Process and Pleadings.
17
18         This notice is accompanied by copies of all process, pleadings (as narrowly defined

19   by F.R.Civ.P. Rule 7(a)) and minute entries and orders filed prior to removal, plus, if
20
     available, a copy of the docket for the Removed Case from the court where the Removed
21
22   Case is pending.
23
           III.   Filing in Superior Court.
24
25         Promptly after the filing hereof, the undersigned will file a copy of this notice with
26   the Clerk of the Superior Court.
27
28




     Case 2:20-ap-00169-DPC     Doc 1 Filed 06/17/20
                                                -3-    Entered 06/17/20 15:46:34     Desc
                                Main Document     Page 3 of 5
 1         WHEREFORE, the Movant respectfully requests entry of an order granting the
 2   relief requested herein and such other and further relief as is just and proper.
 3
 4
           RESPECTFULLY SUBMITTED on this 17th day of June, 2020.
 5
 6
 7
                                             By/s/ Timothy M. Collier
                                               TIMOTHY M. COLLIER
 8                                             3295 North Drinkwater Blvd., Suite 9
 9                                             Scottsdale, Arizona 85251
                                               Attorney for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     Case 2:20-ap-00169-DPC      Doc 1 Filed 06/17/20
                                                 -4-    Entered 06/17/20 15:46:34       Desc
                                 Main Document     Page 4 of 5
 1                                CERTIFICATE OF SERVICE
 2         I certify that on June 17, 2020, a copy of the foregoing NOTICE OF REMOVAL
 3   was served upon counsel of record via electronic mail as follows:
 4
 5   William G. Klain
     Michelle Swann
 6   Lang & Klain, P.C.
     6730 N. Scottsdale Road, Suite 101
 7
     Scottsdale, Arizona 85253-4408
 8   filing@lang-klain.com
     Attorneys for Defendants
 9
10   Patrick F. Keery
     Keery McCue, PLLC
11
     6803 East Main Street, Suite 1116
12   Scottsdale, AZ 85251
     pfk@keerymccue.com
13
     Attorney for Chad Landau
14   in Bankruptcy Case
15
16   s/ Tremain Davis
     Tremain Davis
17
18
19
20
21
22
23
24
25
26
27
28




     Case 2:20-ap-00169-DPC      Doc 1 Filed 06/17/20
                                                 -5-    Entered 06/17/20 15:46:34   Desc
                                 Main Document     Page 5 of 5
